DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the response filed July 18, 2022.
The application has been amended as follows: 
                  PLEASE CANCEL CLAIMS 91-92.

49. (Currently Amended)  A male incontinence guard comprising a fluid- impermeable backsheet, a fluid-permeable topsheet forming a body-facing surface of the guard, and an absorbent body arranged between said backsheet and said topsheet, said guard having a longitudinal extension along a longitudinal axis and a transverse extension along a transverse axis, said transverse axis dividing said guard into an upper portion and a lower portion, said upper portion having a greater maximum extension in a transverse direction parallel to transverse axis than the maximum extension of the lower portion in the transverse direction; 
wherein the guard is divided into a first side region, a second side region, and a central region located between said first and side regions in the transverse direction, wherein a first fold line is provided between the first side region and the central region and a second fold line is provided between the central region and the second side region, 
wherein the first side region is configured to be folded along the first fold line over the central region; 
Attorney Docket No. wherein the second side region is configured to be folded along the second fold line over the central region such that the first side region at least partially overlaps the second side region to form a first overlap region, 
wherein at least one of the first and second side regions comprises a fastening material on the backsheet of the incontinence guard, 
wherein at least one of the first and second side regions, in the upper portion of the guard, comprises a fastening material on the backsheet of the incontinence guard,
wherein the fastening material is at least partially disposed in the first overlap region, and 
wherein a first distance D1 is defined between an outermost edge of the first side region and the first fold line; a second distance D2 is defined between an outermost edge of the second side region and the second fold line; a third distance D3 is defined between the first and second fold lines, and D1 + D2 > D3, where D1, D2, and D3 are measured in the transverse direction and together form a straight line.

77. (Currently Amended) A method for manufacturing a male incontinence guard, having a longitudinal extension along a longitudinal axis and a transverse extension along a transverse axis, said transverse axis dividing said guard into an upper portion and a lower portion, said upper portion having a greater maximum extension in a transverse direction, which extends in a direction parallel to the transverse axis, than the maximum extension of the lower portion in the transverse direction, said method comprising:
 - providing a fluid-impermeable backsheet; 
- providing a fluid-permeable topsheet; 
- providing an absorbent body arranged between said backsheet and said topsheet; 
- forming, in said guard, a first fold line and a second fold line, 
Attorney Docket No. Page 9wherein said first and second fold lines divide the guard into a first side region, a second side region and a central region, wherein the first fold line is defined between the first side region and the central region and the second fold line is defined between the central region and the second side region, and wherein the first side region is configured to be folded along the first fold line over the central region, 
wherein the second side region is configured to be folded along the second fold line over the central region such that the first side region at least partially overlaps the second side region to form a first overlap region, 
wherein a first distance D1 is defined between an outermost edge of the first side region and the first fold line; a second distance D2 is defined between an outermost edge of the second side region and the second fold line; a third distance D3 is defined between the first and second fold lines, and D1 + D2 > D3, where D1, D2, and D3 are measured in the transverse direction and together form a straight line, and 
- providing a fastening material on a garment-facing side of incontinence guard in at least one of the first and second regions, wherein the fastening material is disposed at least partially in the first overlap region
wherein the fastening material on the garment-facing side of the guard is provided on the upper portion of the guard.
           Allowable Subject Matter
Claims 49-90 are allowed.                                                                                                                                                                                       
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is US Patent 10,188,558 to Martin, Sr.  While Martin, Sr. discloses a male incontinence garment divided into a first side region, a second side region and a central region and including an overlap region with fastening material partially disposed in the overlap region, Martin, Sr. fails to teach or fairly fastening material an in upper portion of the guard on the garment-facing side, or backsheet as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781